2022 WI 54

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2020AP29-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent,
                            v.
                       Westley D. Whitaker,
                                 Defendant-Appellant-Petitioner.

                         REVIEW OF DECISION OF THE COURT OF APPEALS
                         Reported at 396 Wis. 2d 557, 957 N.W.2d 561
                             PDC No: 2021 WI App 17 - Published

OPINION FILED:         July 5, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         December 9, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Vernon
   JUDGE:              Darcy Jo Rood

JUSTICES:
KAROFSKY, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, DALLET, and HAGEDORN, JJ., joined.
ROGGENSACK, J., filed a concurring opinion in which Ziegler,
C.J., joined. REBECCA GRASSL BRADLEY, J., filed a concurring
opinion. HAGEDORN, J., filed a concurring opinion.
NOT PARTICIPATING:



ATTORNEYS:


       For the defendant-appellant-petitioner, there were briefs
filed by Christopher M. Zachar and Zachar Law Office, LLC, La
Crosse. There was an oral argument by Christopher M. Zachar.


       For the plaintiff-respondent, there was a brief filed by
Daniel J. O’Brien, assistant attorney general, with whom on the
briefs was Joshua L. Kaul, attorney general. There was an oral
argument by Daniel J. O’Brien.
                                                                           2022 WI 54
                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.    2020AP29-CR
(L.C. No.    17CF163)

STATE OF WISCONSIN                               :            IN SUPREME COURT

State of Wisconsin,

             Plaintiff-Respondent,
                                                                        FILED
      v.                                                            JUL 5, 2022

Westley D. Whitaker,                                                  Sheila T. Reiff
                                                                   Clerk of Supreme Court

             Defendant-Appellant-Petitioner.


KAROFSKY, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, DALLET, and HAGEDORN, JJ., joined.
ROGGENSACK, J., filed a concurring opinion in which Ziegler,
C.J., joined. REBECCA GRASSL BRADLEY, J., filed a concurring
opinion. HAGEDORN, J., filed a concurring opinion.




      REVIEW of a decision of the Court of Appeals.                   Affirmed.



      ¶1     JILL J. KAROFSKY, J.            As a teenager, Westley Whitaker

preyed      on   his    three     younger     sisters,     repeatedly         sexually

assaulting them while they all were living in an Amish community

in    Vernon     County.         Whitaker's    parents     and     elders      in    the

community became aware of the assaults, but failed to protect

the   victims     by    either    stopping    Whitaker     from     continuing       his
sexual abuse or alerting secular authorities.                     A decade later,
                                                                              No.       2020AP29-CR



Whitaker         confessed,      was    charged         with    six     counts       of    sexual

assault, and pled no contest to one of the charges.                                 The circuit

court1 sentenced Whitaker to two years of initial confinement and

two years of extended supervision.

       ¶2        During     sentencing,          the    circuit      court    addressed        the

need       for    the   adults    in    the       Amish     community        to     effectively

intervene to protect the girls in the community from sexual

abuse.          On appeal, Whitaker contends these statements violated

his rights to religious liberty and association protected by the

First Amendment to the U.S. Constitution, and thus evince the

circuit court's reliance on improper sentencing factors.                                     As a

result, he demands resentencing as a matter of due process under

the Constitution's Fourteenth Amendment.

       ¶3        We conclude that nothing in the transcript suggests

the circuit court increased Whitaker's sentence solely because

of    his       religious    beliefs        or    his    association         with    the    Amish

community.         Instead, the transcript shows each challenged factor

bears       a    reasonable    nexus        to     proper      and    relevant       sentencing
factors.         Thus, we affirm his sentence.

                                       I.    BACKGROUND

       ¶4        Whitaker     sexually           assaulted      three    of       his     sisters

almost daily when he was between the ages of twelve and fifteen.

The     abuse       started      in    2005        when     Whitaker         began       sexually




       The Honorable Darcy J. Rood of the Vernon County Circuit
       1

Court presided.

                                                  2
                                                                       No.     2020AP29-CR



assaulting    his   ten-year-old            sister,    A.B.,    almost       every    day.2

During that time period, he also repeatedly assaulted another

sister, C.D., beginning when she was seven years old.                           Whitaker

threatened to "kill" C.D. if she told anyone about the assaults

and   he   "threatened     to    make        her   life    hard   if     she    did     not

cooperate with him."        Whitaker also sexually assaulted a third

sister, E.F., when she was six or seven years old.                                 At some

point, Whitaker's parents and elders in the Amish community in

which Whitaker lived became aware of his ongoing assaults on his

sisters.        Although        the     elders        attempted       some     form      of

intervention,    it   ultimately        failed        as   Whitaker    continued        the

assaults.    No one reported Whitaker's crimes to the authorities

nor sought help from any resources outside of the community.

Whitaker ended the attacks sometime in 2007.

      ¶5    Whitaker and his sisters were raised as part of a

conservative family that moved often between churches.                               At the

time of the assaults, they were part of an Amish community in

Vernon County, Wisconsin, that Whitaker characterized as having
beliefs similar to the "Old Order Amish."                      The record is sparse

regarding    that   community         and    its   relationship        to    the     larger

Amish community.      Whitaker explained that within his childhood

community, "sex [was] considered off limits and taboo," feelings

of sexual desire were viewed as sinful, and children did not

interact with the opposite sex.


      2To protect the dignity and privacy of the victims, we use
initials that do not correspond to their real names.

                                             3
                                                                      No.      2020AP29-CR



       ¶6     A decade after the assaults, Whitaker confessed to his

crimes at the urging of his sister, A.B., and was charged with

six    counts      of    first   degree     sexual      assault      of   a    child    in

violation of Wis. Stat. § 948.02(1)(e) (2015-16).3                          As a result

of plea negotiations, Whitaker pled no contest to one count of

first degree sexual assault of a child and the other five counts

were dismissed and read-in.4

       ¶7     At    sentencing,       the       circuit      court    first      granted

Whitaker's unopposed motion to be exempted from the sex offender

registration requirement, pointing to Whitaker's young age at

the time of the offense and its belief that Whitaker posed no

current      risk       to   reoffend.      The       circuit    court    stated       that

Whitaker's behavior was "juvenile" and "in a community and a

family      that    wasn't     protecting       the    daughters."        As    for    the

appropriate sentence, the victims requested that Whitaker serve

two to five years of initial confinement.                       The State argued the

crimes' seriousness, their effect on the victims, and the need

for punitive consequences warranted a six-year bifurcated prison
sentence.       In turn, Whitaker asked for no incarceration time and

no    probation,        emphasizing      that    he    was      remorseful     and     took

responsibility for his actions when confronted by his sister.

He argued that the strict religious culture he grew up in kept

       All subsequent references to the Wisconsin Statutes are to
       3

the 2015-16 version unless otherwise indicated.

       A "read-in" crime is one that either is not charged or is
       4

dismissed as part of a plea agreement, but that the defendant
agrees the circuit court may consider at sentencing, along with
the underlying conduct. See Wis. Stat. § 973.20(1g)(b).

                                            4
                                                                                  No.       2020AP29-CR



him from "the education that a child would typically receive"

and that "when you're an adolescent and you're going through

something like this, and you have nobody to talk to, no peers,

no     teachers,            social      workers,       health       care       providers,          it's

understandable that a kid in [this] position could have a skewed

view of how to deal . . . with adolescent development."                                       He also

noted "that there were adults who were aware of this conduct

when       it   was     happening . . . and             it    was    recommended            that    the

allegations remain within the community."

       ¶8        The circuit court sentenced Whitaker to a four-year

bifurcated prison sentence with two years of initial confinement

and    two       years       of   extended      supervision.               The    circuit       court

concluded         that:       Whitaker's      current         risk        of   reoffending          was

"zero"; he posed no threat to the public; and he needed no

rehabilitation.                   The    circuit       court        reasoned          the     State's

recommended            six-year      sentence      would       be    too       long     because      of

Whitaker's young age at the time of the assaults.                                            It then

stated          that     "the        relevant      Galleon          [sic][5]          factors       are
punishment, and also deterrence of others, hopefully deterrence

of others in the Amish community."                           Expanding on its discussion

of the Amish community, the circuit court stated:

       I happen to live in the midst of an Amish community.
       They're my neighbors.  And sexual assault of sisters
       is not something that is accepted.   I understand it
       often happens and that it is dealt with in the
       community.  And that's not sufficient.    That's not


       State
       5               v.    Gallion,      2004    WI    42,        270    Wis.       2d    535,    678
N.W.2d 197.

                                                   5
                                                                    No.   2020AP29-CR


       sufficient when it is not a one-time thing and not
       when the women, the daughters, the wives in the Amish
       community     are     not     empowered     to   come
       forward. . . . [E]very Amish young man is raised in
       that type of community, in that situation, and you
       aren't seeing them all sexually assault their sisters
       night after night after night. . . . I'm hoping that
       this sentence deters, as I said, the community.
       ¶9     The circuit court further emphasized the gravity of

the offenses, stating that this was not "one act.                         It was a

thousand.       It was years of abuse."               It detailed the assaults'

effect on A.B. who had been "destroyed" by both the abuse and

the threats from her "beloved older brother," and how she had

not been safe at home, "the one place where [she was] supposed

to feel safety."         The circuit court went on to stress that "the

actual facts of this case are abhorrent," and that a sentence of

"no    confinement       would    depreciate       the     seriousness       of    this

offense."      It continued that "a prison sentence is the only way

to send the message to Mr. Whitaker and to the community that

this is totally unacceptable behavior.                    And perhaps it now can

help   the    family    heal.      And    I    hope    that   the   elders    in    the

community pay attention to this."                Finally, the court noted that

"punishing Mr. Whitaker for his behavior was critical."

       ¶10    In reviewing the sentencing transcript, the court of

appeals      assumed    that     Whitaker's       constitutional      rights       were

implicated by the sentencing court's attention to the community

elders'      failure    to   involve     secular      authorities   but   concluded

that its nexus to a proper sentencing consideration rendered the

sentence permissible.            State v. Whitaker, 2021 WI App 17, 396
Wis. 2d 557,      957    N.W.2d 561.           Although    the   sentencing       court

                                           6
                                                                          No.    2020AP29-CR



identified that consideration as "general deterrence," the court

of appeals identified "protection of the public" as the true

consideration         underlying       the   sentencing          court's        discussion.

Id., ¶34.

          II.     STANDARD OF REVIEW AND SENTENCING STANDARDS

    ¶11        We review a circuit court's sentencing decision for an

erroneous       exercise       of    discretion.           State     v.    Dodson,      2022

WI 5, ¶8, 400 Wis. 2d 313, 969 N.W.2d 225.                             A circuit court

erroneously exercises its sentencing discretion when it actually

relies    on     clearly       irrelevant         or     improper      factors.          Id.

Accordingly, a defendant challenging his or her sentence must

prove by clear and convincing evidence that:                         (1) the challenged

factor    is    irrelevant      or    improper;         and    (2) the    circuit       court

actually relied on that factor.                  Id.

    ¶12        Sentencing factors are proper when they inform valid

sentencing       objectives          including          "the     protection        of    the

community, punishment of the defendant, rehabilitation of the

defendant, and deterrence to others."                          State v. Gallion, 2004
WI 42, ¶40, 270 Wis. 2d 535, 678 N.W.2d 197; see also Wis. Stat.

§ 973.017(2).           Primary       factors          informing     those      objectives

include    the       gravity    of    the    offense,          the   character     of    the

offender,      and    the   need     to   protect       the     public.      Dodson,      400

Wis. 2d 313, ¶9.         Secondary factors include:

    (1) Past record of criminal offense; (2) history of
    undesirable behavior pattern; (3) the defendant's
    personality, character and social traits; (4) result
    of    presentence   investigation;   (5) vicious  or
    aggravated nature of the crime; (6) degree of the
    defendant's culpability; (7) defendant's demeanor at

                                             7
                                                             No.     2020AP29-CR


     trial; (8) defendant's age, educational background and
     employment record; (9) defendant's remorse, repentance
     and cooperativeness; (10) defendant's need for close
     rehabilitative control; (11) the rights of the public;
     and (12) the length of pretrial detention.

Gallion, 270 Wis. 2d 535, ¶43 n.11.

     ¶13   To prove "actual reliance" on an improper factor, a

defendant must show that the circuit court made the improper

factor a part of the "basis for the sentence."                     Dodson, 400

Wis. 2d 313, ¶10.         We have interpreted this to mean that a
defendant must show that the circuit court "impose[d] 'a harsher

sentence solely because'" of the improper factor.                     State v.

Williams, 2018 WI 59, ¶¶46, 53, 381 Wis. 2d 661, 912 N.W.2d 373

(quoting Buckner v. State, 56 Wis. 2d 539, 550, 202 N.W.2d 406

(1972)); see, e.g., State v. Dalton, 2018 WI 85, 383 Wis. 2d

147, 914 N.W.2d 120 (holding that a circuit court impermissibly

imposed    a    harsher   sentence      solely    because    the      defendant

exercised his constitutional right to refuse to submit to a

warrantless blood draw).          To be the "sole" cause of a harsher

sentence, an improper factor must "stand alone as an independent

factor."       See Williams, 381 Wis. 2d 661, ¶50.             That means a

circuit court's reliance on an improper factor cannot be cured

by   additionally     relying     on    other     proper,   but     unrelated,

sentencing      considerations.        However,    if   a   circuit     court's

reference to a challenged factor bears "a reasonable nexus" to a




                                       8
                                                    No.   2020AP29-CR



proper sentencing factor, then the circuit court has not imposed

sentence based "solely" on the improper factor.6   Id.




     6 This case highlights some confusion regarding the correct
approach   to  evaluating   constitutionally    protected   conduct
considered at sentencing.      The court of appeals, following
guidance from federal cases, has applied a "reliable nexus" test
in   determining   whether   consideration   of    constitutionally
protected conduct at sentencing is "improper."        See State v.
Fuerst, 181 Wis. 2d 903, 913, 512 N.W.2d 243 (Ct. App. 1994)
("[A] sentencing court may consider a defendant's religious
beliefs and practices only if a reliable nexus exists between
the defendant's criminal conduct and the defendant's religious
beliefs and practices."). This "reliable nexus" test is applied
under the first prong of the test set out in Alexander——the
improper-factor prong. State v. Alexander, 2015 WI 6, ¶17, 360
Wis. 2d 292, 858 N.W.2d 662.

     More recently, this court has applied a "reasonable nexus"
test in the context of the second prong——the actual-reliance
prong.   See State v. Dodson, 2022 WI 5, ¶10, 400 Wis. 2d 313,
969 N.W.2d 225 (citing State v. Williams, 2018 WI 59, ¶53, 381
Wis. 2d 661, 912 N.W.2d 373); State v. Harris, 2010 WI 79, ¶4,
326 Wis. 2d 685, 786 N.W.2d 409.          But see Dodson, 400
Wis. 2d 313, ¶¶21-23 (Hagedorn, J., concurring) (arguing that
the reasonable nexus analysis more properly goes to whether the
factor was "improper" rather than whether it was "actually
relied" on).   In Williams, this court appeared to consider a
nexus to proper sentencing factors under both analytical prongs.
Williams, 381 Wis. 2d 661, ¶¶51, 53 (saying both that when the
"factor is inextricably intertwined with a defendant's character
and lack of remorse, its consideration is proper," and that
"[t]he sole reference to [the alleged improper factor] bore a
reasonable nexus to the relevant factor of Williams' lack of
remorse").

                                9
                                                                     No.    2020AP29-CR



                                 III.    ANALYSIS

    ¶14     Whitaker argues that the circuit court relied on an

improper sentencing factor——thereby violating his constitutional

rights——when it:       (1) repeatedly referenced Whitaker's childhood

Amish    community;    and     (2) stated     its     intent    to    deter      others

within that community from failing to report or stop ongoing

sexual   assaults.      Whitaker's       exact      constitutional         claims    are

somewhat nebulous, but they appear to boil down to freedom of

association   and     the     free   exercise    of    religion.           As   to   the

former, Whitaker argues that when the circuit court said it

hoped the sentence would send a message to members of the Amish

community,    the     court    improperly based         the    sentence         on   his

protected association with that community.                    As for the latter,

Whitaker argues that when the court encouraged his childhood

Amish    community     to     report    sexual      assaults    to     the      secular

authorities, contrary to the community's practice of avoiding

outside societal influence, the circuit court violated his right

to free religious exercise.            Because this case can be decided on


     Thus, depending on how a court looks at it, a reasonable
nexus   to    a   proper   and    relevant   sentencing   factor
either: (1) renders the challenged factor proper because it is
"inextricably intertwined" with a relevant and proper factor; or
(2) indicates that the court was actually relying on the related
relevant and proper factor and not solely relying on the
challenged factor. Either way, the analysis is equivalent. An
appellate court affirms the sentence if the challenged factor is
relevant to proper sentencing considerations rather than a
stand-alone factor untethered     to the underlying criminal
conduct. In this case, we continue to follow this court's more
recent guidance and apply the "reasonable nexus" test under the
actual-reliance prong.

                                         10
                                                             No.    2020AP29-CR



narrower     grounds, as    a   prudential   matter     we   assume    without

deciding that any consideration of Whitaker's childhood Amish

community was improper.7        That said, we hold that Whitaker fails

to   prove   by   clear   and   convincing   evidence    that    the   assumed

improper factor was the sole cause of a harsher sentence because

it bears a reasonable nexus to relevant and proper sentencing

factors.

      ¶15    We begin with the context in which the circuit court

made the challenged comments.         Whitaker pled to only one count

of sexual assault of a minor despite confessing to hundreds more

and received two years of initial confinement.8                 In addressing

the egregious facts of this case, and at the behest of the

defendant,9 the circuit court repeatedly considered the enabling

behavior of the elder members of Whitaker's childhood community.

The sentencing court stated that "the relevant Galleon [sic]

factors are punishment, and also deterrence of others, hopefully



      7See Md. Arms Ltd. P'ship v. Connell, 2010 WI 64, ¶48, 326
Wis. 2d 300, 786 N.W.2d 15 ("Typically, an appellate court
should decide cases on the narrowest possible grounds.").
      8Under Wis. Stat. § 973.01(2)(b)1. and (2)(d)1., a Class B
felony carries a maximum sentence of 40 years initial
confinement and 20 years of extended supervision.
      9Whitaker asked the circuit court to consider how his
upbringing affected his socialization as a mitigating factor.
Specifically, Whitaker blamed his upbringing for limiting his
sexual education, isolating him from resources, and contributing
to a "skewed view" of adolescent development. He also said that
it was "important to note that there were adults who were aware
of this conduct when it was happening . . . and it was
recommended that the allegations remain within the community."

                                     11
                                                                                 No.     2020AP29-CR



deterrence of others in the Amish community."                               It repeated, "I'm

hoping that this sentence deters, as I said, the community," and

continued,        "a     prison    sentence       is        the    only    way     to    send    the

message      to    Mr.    Whitaker     and       to     the       community       that    this    is

totally unacceptable behavior. . . . And I hope that the elders

in the community pay attention to this."

       ¶16    Whitaker argues that these references to his childhood

Amish community lack congruity to his offense and therefore lack

a sufficient nexus to relevant and proper sentencing objectives.

We disagree.            Read in context, the circuit court's efforts to

encourage Whitaker's childhood community to report child sexual

assaults      wholly       relate     to     relevant             criminal       conduct,       both

generally         and     specifically.               The     circuit        court       was     not

addressing a failure to report a one-off crime after the fact;

the community elders knew the assaults were ongoing.                                            Their

failure to meaningfully intervene directly enabled Whitaker to

commit    hundreds         of     additional          assaults       on     his    sisters        and

greatly compounded their harm.                    As the circuit court stated, it
is    insufficient         to     address    these          crimes        internally       in     the

community "when it is not a one-time thing and . . . the women,

the    daughters,         the     wives     in        the    Amish        community       are     not

empowered to come forward."

       ¶17    This       reasoning     touches          on        valid    considerations          of

general deterrence and protection of the public.                                   We have long

accepted that general deterrence is an appropriate sentencing

consideration.            See Gallion, 270 Wis. 2d 535, ¶61.                             Here, the
sentencing court expressed its desire to generally deter others,
                                                 12
                                                                        No.        2020AP29-CR



specifically others in Whitaker's childhood community, from both

committing sexual assaults and refusing to protect victims in

the community from sexual violence.                   This sentiment was directed

at   the    community       members       to   encourage      them    to     meaningfully

intervene         by     reporting       sexual     abuse     and     holding        abusers

accountable        rather       than    continuing     to    ignore    or    conceal      the

abuse.      Should the community protect victims and hold abusers to

account, future potential abusers are likely to be deterred from

engaging in this type of abusive conduct.                          In other words, the

community's        meaningful          intervention       directly    relates        to   the

sentencing goal of deterring similar crimes.

      ¶18    Here,        general      deterrence     logically       ties    in     with   a

second sentencing goal:                public protection.           Much like the goal

of deterrence, public protection can be applied both to the

individual defendant specifically and to the larger community

generally.         This means the court may consider: (1) the need to

protect the public from the individual defendant; (2) the need

to protect the public from those like the defendant; or (3)
both.      See Id., ¶61 (the court properly "took into account the

need to protect the public from Gallion and others like him").

As with deterrence, the circuit court in this case was focused

on public protection in the general sense.                            As noted above,

deterring          sexual         assault         through     effective            community

intervention           protects     victims.         As     this    case     exemplifies,

victims      of        sexual    abuse      are     often    powerless        to     protect

themselves.            And in this case the victims' powerlessness was
compounded when the family and community elders did little to
                                               13
                                                           No.     2020AP29-CR



protect A.B., C.D., and E.F. from Whitaker's unrelenting abuse

even after learning of the ongoing assaults.           The three victims

were left completely defenseless.          The circuit court recognized

that the victims' protection was dependent on help from the

community   and   encouraged   community    members   to   hold    offenders

like Whitaker to account.         In doing so, the circuit court sought

to protect victims from further trauma and abuse.                The circuit

court acted within its discretion to address this failure of

protection in hopes of both preventing others from engaging in

similar abuse and protecting potential victims in that community

from similar conduct.10

     ¶19    For   the   sake   of    completeness,    we   understand     the

remainder    of   the   court's     discussion   to   be   addressing     the

offenses' seriousness, the effects on the victims, and the need

for punishment.     The circuit court repeatedly referenced these

valid considerations, stating that the "relevant Galleon [sic]

factors are punishment, and also deterrence of others," that

"punishing Mr. Whitaker for his behavior was critical," that "no
confinement would depreciate the seriousness of this offense,"

and that "a prison sentence is the only way to send the message

     10The sentencing court made other limited references to
Whitaker's childhood community unrelated to general deterrence
or protection of the public. However, Whitaker does not allege
that these limited comments served as anything other than a
basis for leniency.    For example, the circuit court exempted
Whitaker from the sex offender registration requirement, in part
because it shifted the blame from Whitaker onto "a community and
a family that wasn't protecting the daughters." It also stated
that "[Whitaker] was in an Amish community.       And so . . . I
don't believe he poses a risk."

                                      14
                                                                           No.    2020AP29-CR



to   Mr.      Whitaker . . . that            this        is     totally         unacceptable

behavior."        The circuit court sought to address the sheer number

of   crimes      Whitaker     committed,       emphasizing          that      "[i]t     was   a

thousand.         It was years of abuse."                     The circuit court also

focused     on    the   victims,      calling        the       facts     of     their      abuse

"abhorrent,"       saying     A.B.     was        "destroyed"       by     her    brother's

actions, and stating its hope that Whitaker's sentence may "help

the family heal."

      ¶20     Having reviewed the entire sentencing transcript, we

conclude that the circuit court's challenged statements bore a

reasonable nexus to the relevant and proper sentencing factors

of general deterrence and protection of the public.                              Nothing in

the transcript suggests the circuit court increased Whitaker's

sentence      solely       because    of     his        religious      beliefs        or     his

association with the Amish community.                     See Williams, 381 Wis. 2d

331, ¶53.         Therefore, we will not disturb the circuit court's

wide sentencing discretion.            Id., ¶45.

                                 IV.       CONCLUSION
      ¶21     Whitaker      fails    to      prove       by    clear     and      convincing

evidence    that     the    sentencing       court       erroneously          exercised      its

discretion.       His sentence stands.

      By    the    Court.—The       decision       of    the    court      of    appeals      is

affirmed.




                                             15
                                                                 No.    2020AP29-CR.pdr




      ¶22    PATIENCE DRAKE ROGGENSACK, J.                  (concurring).           There

are two constitutionally protected interests presented by the

matter    before     us:     Whitaker's       associational      interest      in    his

childhood community and his interest in the Amish religion.

      ¶23    The majority opinion assumes, without deciding, that

"any consideration of [Westley D.] Whitaker's childhood Amish

community     was    improper"      but   that      its     "reasonable      nexus    to

relevant and proper sentencing factors" prevent consideration of

Whitaker's childhood community from being the sole cause of a

harsher     sentence.1       Although     I    join   the     majority    opinion     in

affirming     the    court    of    appeals'       conclusion     that    Whitaker's

sentence was a proper exercise of the circuit court's sentencing

discretion, I write in concurrence.

      ¶24    The     circuit        court         identified      the        secretive

characteristics of the community in which Whitaker was raised.

The   circuit      court's    discussion          linked    Whitaker's     repetitive

sexual    assaults    to     the   community       association    established         for
Whitaker by his parents' choice of where to raise their family.

In addition, the circuit court took care to separate the court's

understanding that Amish religious principles did not tolerate

sexual assault of sisters, as the secretive nature of Whitaker's

childhood community had done.

      ¶25    In    this    concurrence,       I    separate    what    the   majority

lumps together and characterizes in a general way as "improper"

      1Majority op., ¶14. On review, Whitaker claimed that his
sentence was more harsh because the circuit court improperly
considered constitutionally protected conduct.

                                          1
                                                                          No.    2020AP29-CR.pdr


consideration             into          two          constitutional                  interests:

characteristics of association with the secretive community and

Amish religious principles.               I do so for two reasons.                     First, I

conclude     that     the        secretive          characteristic             of    Whitaker's

childhood community is a proper factor to consider at sentencing

because     evidence       of     his     association             with     this        childhood

community was relevant to the repetitive nature of the sexual

assaults.       Dawson       v.    Delaware,          503    U.S.        159,       160     (1992)

(explaining    that       introduction         of    evidence       that        Dawson       was   a

member of the Aryan Brotherhood was prohibited by the First and

Fourteenth Amendments because it had no relevance to the issues

being    decided     in    the     proceeding         in    which        the    evidence         was

admitted).      In    addition,          unless      specific       evidence          about      the

secretive characteristics of Whitaker's childhood community are

identified,    establishing          a    sufficient         relationship             between      a

constitutionally protected associational or religious interest

and the crime of conviction would be difficult to prove.                                    As the

United    States    Supreme       Court       has    explained,          "the       Constitution
does not erect a per se barrier to the admission of evidence

concerning one's beliefs and associations at sentencing simply

because    those    beliefs       and    associations         are        protected          by   the

First Amendment."           Id. at 165.             However, the evidence must be

relevant to the sentencing proceeding.                      Id.

    ¶26     Second,         the         difference           between            associational

characteristics       of    Whitaker's          childhood         community           and    Amish

religious principles is important.                     The majority opinion's lack
of separation of two constitutionally protected interests could

                                               2
                                                                         No.    2020AP29-CR.pdr


be     interpreted       in        a    way     that    disparages       Amish         religious

principles.        This could occur even though the circuit court did

not    discuss     Amish      religious         principles,        except      to      say    that,

"[S]exual assault of sisters is not something that is accepted."

       ¶27   The    freedom            to    peaceably    assemble       and      to     exercise

one's     choice    of     religion            are     protected    by      the     First       and

Fourteenth Amendments of the United States Constitution and by

Article I, Sections 4 and 18 of the Wisconsin Constitution.                                      In

order to introduce evidence of associational characteristics of

Whitaker's childhood community or of religious practices, such

evidence must be relevant to the sentencing proceeding at which

it was introduced.            Id. at 160.

       ¶28   In regard to the association of Whitaker as a child in

the community in which his family                         placed him, the secretive

characteristics of the community likely had connection to the

repetitive       nature       of       his    sexual    assaults.        Apparently,           some

members of the community knew of the assaults when they were

occurring, and they made some attempt to stop them.                                      However,
when    their    efforts           were      unsuccessful,    they       took       no   further

action.      They did not report the assaults to law enforcement or

seek outside help in terminating Whitaker's victimization of his

sisters.

       ¶29   As Whitaker was sentenced, the circuit court took the

secretive nature of the community into account in the court's

efforts to protect others from similar victimization.                                  The court

explained how harmful community silence had been to A.B.                                     "She's



                                                  3
                                                              No.   2020AP29-CR.pdr


in bed.      She can't go to sleep comfortably in her own house.

Mr. Whitaker can.        Her parents can.        But [A.B.] couldn't."

     ¶30   In      order     to     employ      constitutionally        protected

principles at sentencing for criminal conduct, there must be a

reliable        connection        between     constitutionally          protected

principles and the crime of conviction.                   State v. J.E.B., 161

Wis. 2d 655, 673, 469 N.W.2d 192 (Ct. App. 1991) (explaining

that "the test is whether there is a reliable showing of a

sufficient relationship" between a protected principle and the

crime).    This relationship has been referred to as "congruity"

with the crime.      Id.

     ¶31   In the case presented, there is nothing in the record

of   Whitaker's      sentencing        that   describes       Amish     religious

principles so as to support a factual foundation for concluding

that there is "congruity" between Amish religious principles and

Whitaker's sexual assaults of his sisters.                    Furthermore, the

circuit court explained that the court was very familiar with

the Amish community in which Whitaker was raised, and "sexual
assault of sisters is not something that is accepted."

     ¶32   The     circuit     court    found      that    the   community     was

secretive, but the court did not imply that this quality was

grounded   in    Amish     religious   principles      rather    than   community

association.       There was no expression in the circuit court's

sentencing      remarks,     either    overtly    or   covertly,      that   Amish

religious principles tolerated sexual assault of sisters.

     ¶33   By contrast, the record is replete with evidence of
the secretive characteristics of the community.                     "So not only

                                         4
                                                                          No.    2020AP29-CR.pdr


was [A.B] destroyed by these acts night after night after night,

but    she    was   destroyed       by    the       threats    of    her        beloved    older

brother.       But also she couldn't raise it in her family, or she

would be blamed."             The circuit court further explained, "I'm

hoping that this sentence deters, as I said, the community."

       ¶34     However,       notwithstanding               the       circuit          court's

sentencing      remarks,      the   majority          concludes      by     combining       both

"his       religious   beliefs"      and    "his      association          with     the    Amish

community" into one sentence with one conclusion.2                                   Religious

principles and associational characteristics do not stand on the

equal factual footing in this record.                         Stated otherwise, there

is no factual foundation in the record for treating community

associational characteristics and Amish religious principles as

interchangeable.          Evidence of secretive characteristics of the

community was relevant to Whitaker's sentencing; therefore, it

was properly admitted and employed by the circuit court in its

sentencing decision.             Dawson, 503 U.S. at 165.                         Because the

majority       opinion    does      not     address         the     two         constitutional
interests       that   were    identified           based     on    the     factual       record

presented, I respectfully concur.

       ¶35     I am authorized to state that Chief Justice ANNETTE

KINGSLAND ZIEGLER joins this concurrence.




       2   Majority op., ¶20.

                                                5
                                                                      No.    2020AP29-CR.rgb




    ¶36      REBECCA GRASSL BRADLEY, J.                  (concurring).            This court

correctly     concludes        the   circuit         court     did     not      erroneously

exercise     its    sentencing       discretion.              The    majority         reasons

"nothing in the transcript suggests the circuit court increased

Whitaker's sentence solely because of his religious beliefs or

his association with the Amish community."1                         Phrasing a court's

sentencing     discretion       in    such       terms       suggests       a     court    may

consider     religious         beliefs,        the     exercise        of       any       other

constitutional right, or some other improper factor as a basis

for enhancing a sentence.             Doing so would be improper.                         "When

imposing sentence, a circuit court cannot rely on inaccurate

information,       race   or   national      origin,         gender,    alleged        extra-

jurisdictional       offenses,        or     the       defendant's           or     victim's

religion."     State v. Williams, 2018 WI 59, ¶46, 381 Wis. 2d 661,

912 N.W.2d 373 (citing State v. Alexander, 2015 WI 6, ¶¶18, 23,

360 Wis. 2d 292, 858 N.W.2d 662); see also State v. Dalton, 2018

WI 85, ¶61, 383 Wis. 2d 147, 914 N.W.2d 120 ("Established case
law indicates that [it] is impermissible" for a defendant to be

"criminally punished for exercising his constitutional right");

State   v.    Ninham,      2011      WI    33,       ¶96,     333    Wis. 2d 335,           797

N.W.2d 451    ("[A]       circuit    court       may    not    base     its       sentencing

decision upon the defendant's or the victim's religion.").

    ¶37      To the extent the "solely because of" language could

be misconstrued to sanction a sentencing court's reliance on an

improper factor so long as it is bundled with proper factors, I

    1   Majority op., ¶¶3, 20 (emphasis added).

                                           1
                                                                       No.   2020AP29-CR.rgb


disagree with the majority's application of the phrase.2                                  An

improper    factor       such       as    a     defendant's    religious       beliefs    or

exercise of a constitutional right may not form even part of the

basis     for    a    sentence,           and     a     bundling   approach     does     not

ameliorate the resulting constitutional infringement.

      ¶38   We first applied this language in Buckner v. State,

reasoning, "A defendant cannot receive a harsher sentence solely

because he availed himself of one of his constitutional rights."

56   Wis. 2d 539,       550,        202    N.W.2d 406       (1972)    (citing    Baker    v.

United States, 412 F.2d 1069 (5th Cir. 1969), certiorari denied,

396 U.S. 1018 (1970)).               In that case, the defendant alleged his

sentence        violated       his        constitutional       right     against       self-

incrimination         "due     to    the        trial    court's     remarks    concerning

defendant's exercise of his right to remain silent."                              Id.     We

concluded       the    trial    court's           comments    about    the     defendant's

initial failure to cooperate were not an erroneous exercise of

discretion.3         We explained:

      "Where the judicial sentencing discretion is exercised
      on the basis of clearly irrelevant or improper

      2Id., ¶¶3, 20. See also id., ¶14 ("[W]e hold that Whitaker
fails to prove by clear and convincing evidence that the assumed
improper factor was the sole cause of a harsher sentence because
it bears a reasonable nexus to relevant and proper sentencing
factors.").
      3We also concluded the circuit court did not erroneously
exercise its discretion by mentioning that the defendant was
from Chicago, because the defendant "cites no authority and
attempts no showing that the trial court relied, in its
determination of the proper sentence," upon that fact, and
because the record showed "the trial court was making a general
protestation against the rise in callousness for human life."
Buckner v. State, 56 Wis. 2d 539, 552, 202 N.W.2d 406 (1972).

                                                  2
                                                                      No.    2020AP29-CR.rgb

       factors, an abuse of discretion also results."     It
       does not automatically follow, however, that an off-
       hand reference to a consideration indicates the trial
       court must have utilized it in his sentencing
       deliberations.     The quoted exchange was probably
       prompted by defense counsel's plea for a minimal
       concurrent   sentence.    Nowhere   is  it  indicated
       "clearly" that the trial court increased defendant's
       sentence because the defendant exercised his right to
       remain silent.
Id. at 550–51 (quoting McCleary v. State, 49 Wis. 2d 263, 278,

182 N.W.2d 512 (1971)).

       ¶39    Notably, the only case Buckner cited in support of its

"solely because" language——Baker——neither used those terms nor

stood for that proposition at all.                    In Baker, two men captured

after a bank robbery pleaded guilty and were given ten year

sentences, while a third man pleaded not guilty and received a

fifteen      year    sentence      for   aiding       and     abetting       the   robbery.

Baker,       412    F.2d   at   1070.       The       third     man    challenged       his

conviction on multiple grounds, including that he received a

longer sentence because he decided to stand trial.                           Id. at 1073.

       ¶40    Declining to review the sentence, the Fifth Circuit

explained,         "An   accused   cannot       be   punished     by     a    more   severe
sentence because he unsuccessfully exercised his constitutional

right to stand trial rather than plead guilty."                               Id. (citing

Thomas v. United States, 368 F.2d 941 (5th Cir. 1966); United

States v. Martell, 335 F.2d 764 (4th Cir. 1964); United States

v. Wiley, 278 F.2d 500 (7th Cir. 1960)).                      The court reasoned the

sentence was within the statutory limits and "no showing [was]

made   that        appellant    received    a        longer    sentence       because    he
required the government to try him.                    He relies on the fact that

he, an aider and abettor who pleaded not guilty, received a
                                            3
                                                                       No.    2020AP29-CR.rgb


longer sentence than the two men who pleaded guilty to actually

going into the bank.            But an aider and abettor is a principal to

the   crime."        Id.         There      is      nothing      in   Baker       about     the

appellant's exercise of his right to trial forming a basis of

the sentence.

      ¶41    Despite      its    suspect       origin      and    overall         inaccuracy,

this language persists in some of our sentencing cases.                                    See,

e.g., State v. Dodson, 2022 WI 5, ¶10, 400 Wis. 2d 313, 969

N.W.2d 225 ("Therefore, a defendant will fall short of proving

actual reliance if the transcript lacks clear and convincing

evidence     that   the     factor       was       the    sole   cause       of    a    harsher

sentence." (citing Williams, 381 Wis. 2d 661, ¶¶45-46, 53)).

      ¶42    In this case, the majority relies in part on State v.

Williams, 381 Wis. 2d 661, in which we used the "solely because"

language     in   the   context        of   restitution.              The     defendant      in

Williams alleged "the sentencing court improperly increased his

sentence     because       he     exercised          his      right      to       object     to

restitution."       Id., ¶1.           We held the sentencing court did not
erroneously       exercise       its     discretion         "[b]ecause        the       circuit

court's     reference      to   restitution          at    Williams'        sentencing      was

directly linked to a proper sentencing consideration——Williams'

lack of remorse[.]"             Id., ¶44.          We explained, "[w]hen imposing

sentence, a circuit court cannot rely on inaccurate information,

race or national origin, gender, alleged extra-jurisdictional

offenses, or the defendant's or victim's religion."                                    Id., ¶46

(citing Alexander, 360 Wis. 2d 292, ¶¶18, 23).                           "In addition, a
circuit court may not impose 'a harsher sentence solely because

                                               4
                                                                           No.    2020AP29-CR.rgb


[a    defendant]       availed         himself        of   one    of    his      constitutional

rights,' . . . or vindictively impose a harsher sentence when a

defendant has succeeded in getting his first sentence vacated or

overturned by exercising his appellate rights."                                     Id. (citing

Buckner, 56 Wis. 2d at 550; State v. Church, 2003 WI 74, ¶¶1,

28–39,       262    Wis. 2d 678,           665   N.W.2d 141).           "Outside         of    these

prohibitions,          the     circuit           court      has    'wide      discretion          in

determining what factors are relevant' and what weight to give

to each factor."              Id., ¶47 (quoting State v. Gallion, 2004 WI

42, ¶68, 270 Wis. 2d 535, 678 N.W.2d 197).

       ¶43     Williams        did         not    involve         the   exercise          of     any

constitutional right, but instead centered on the defendant's

refusal       to    stipulate         to    restitution.           Because       the     right   to

challenge restitution is statutory, we explained "a sentencing

court should not vindictively increase a defendant's sentence

based    solely       on   his    decision         to      challenge     restitution,"           but

"Williams          fail[ed]      to        demonstrate       by    clear      and      convincing

evidence       that    his     position          on     restitution        was      an   improper
sentencing factor."              Id., ¶49 (internal citations omitted).                          The

circuit court's restitution discussion "did not stand alone as

an independent factor in the sentencing transcript.                                 Rather, the

circuit court's sole reference to restitution came toward the

end     of     the     circuit         court's        sentencing        remarks          and     was

intertwined with its consideration of Williams' character and

lack of remorse, as evidenced only in part by Williams' position

that he was not responsible for restitution."                           Id., ¶50.



                                                  5
                                                                        No.    2020AP29-CR.rgb


       ¶44        We emphasized in          Williams        that "[s]entencing courts

may not vindictively punish a defendant solely for exercising a

constitutional right."4                 Id., ¶51 (citing Alabama v. Smith, 490

U.S.       794,    798–801       (1989);    Church,     262    Wis. 2d 678,        ¶¶28–39).

"But       when    the     restitution      factor     is    inextricably        intertwined

with       a      defendant's         character       and     lack     of     remorse,    its

consideration is proper."                  Id.    "The restitution factor at issue

here was not Williams' decision to challenge restitution, or the

fact that his challenge was successful, but rather Williams'

disavowal of responsibility . . . .                         Under these circumstances,

Williams          failed    to    convince       us   that    the     sentencing     court's

single reference to restitution constituted an improper factor."

Id.

       ¶45        Although       we    determined      the     restitution       remark    in

Williams did not constitute an improper sentencing factor, we

also concluded "Williams failed to establish actual reliance"

because "[n]othing in the transcript suggests the circuit court

increased          Williams'          sentence    solely      because       he   challenged
restitution."              Id., ¶53.        Instead, "[t]he sole reference to

restitution bore a reasonable nexus to the relevant factor of

Williams' lack of remorse.                  In context, the circuit court in no

way tied the length of the sentence to Williams' exercise of his

statutory right to challenge restitution."                           Id. (citing State v.


       The "right to challenge restitution arises from our
       4

statutes, not the constitution," but we acknowledged in Williams
that defendants "have a constitutional due process right not to
be sentenced based on improper factors upon which a court
actually relies." State v. Williams, 2018 WI 59, ¶51 n.15, 381
Wis. 2d 661, 912 N.W.2d 373 (citations omitted).

                                                 6
                                                        No.    2020AP29-CR.rgb


Harris,     2010   WI   79,   ¶¶4,   59,   67,    326   Wis. 2d 685,       786

N.W.2d 409).

    ¶46     With this background in mind, we arrive at the present

case.     The majority explains its rationale as follows:

    To prove "actual reliance" on an improper factor, a
    defendant must show that the circuit court made the
    improper factor a part of the "basis for the
    sentence."   Dodson, 400 Wis. 2d 313, ¶10.      We have
    interpreted this to mean that a defendant must show
    that the circuit court "impose[d] 'a harsher sentence
    solely because'" of the improper factor.       State v.
    Williams, 2018 WI 59, ¶¶46, 53, 381 Wis. 2d 661, 912
    N.W.2d 373 (quoting Buckner v. State, 56 Wis. 2d 539,
    550, 202 N.W.2d 406 (1972)); see, e.g., State v.
    Dalton, 2018 WI 85, 383 Wis. 2d 147, 914 N.W.2d 120
    (holding that a circuit court impermissibly imposed a
    harsher   sentence   solely   because    the  defendant
    exercised his constitutional right to refuse to submit
    to a warrantless blood draw). To be the "sole" cause
    of a harsher sentence, an improper factor must "stand
    alone as an independent factor."      See Williams, 381
    Wis. 2d 661, ¶50.     That means a circuit court's
    reliance on an improper factor cannot be cured by
    additionally relying on other proper, but unrelated,
    sentencing considerations.     However, if a circuit
    court's reference to a challenged factor bears "a
    reasonable nexus" to a proper sentencing factor, then
    the circuit court has not imposed sentence based
    "solely" on the improper factor. Id.5
    ¶47     The    majority   understandably     attempts     to   cabin   the

"solely because of" language in order to avoid implying that the

circuit court may rely on an improper factor in sentencing, but

in the context of a defendant's religious beliefs or exercise of

a constitutional right, the majority's efforts fall short.                 The

majority's conclusion that "nothing in the transcript suggests

the circuit court increased Whitaker's sentence solely because


    5   Majority op., ¶13.

                                     7
                                                                           No.    2020AP29-CR.rgb


of   his     religious      beliefs       or   his    association           with     the   Amish

community[,]"6        could     be    misconstrued          to    authorize          a   circuit

court's reliance on an improper factor if that factor is not the

only one upon which the sentence is based.                                 The Constitution

does not permit a court to increase a sentence because of a

defendant's exercise of his First Amendment rights——regardless

of     how    many    proper     factors           contribute         to    the      sentencing

decision.

       ¶48     In Ninham, this court correctly stated the test:                              "[A]

circuit court may not base its sentencing decision upon the

defendant's or the victim's religion."                      Ninham, 333 Wis. 2d 335,

¶96.        Even more recently, we said "[w]e have already decided

that       certain    factors    are improper for               the    circuit        court    to

consider at sentencing and therefore violate a defendant's right

to due process:         race or national origin, gender,                         alleged extra-

jurisdictional              offenses, and                 the          defendant's             or

victim's religion.            Alexander, 360 Wis. 2d 292, ¶23.                            Neither

case suggested a circuit court may increase a sentence based on
a    defendant's       religion      so    long      as    the    sentencing             decision

encompasses valid factors.

       ¶49     In    this   case,      nothing        in    the       sentencing          court's

remarks suggests the court increased Whitaker's sentence because

of his religious beliefs.                  Far from indicating any hostility

toward the Amish religion, the sentencing judge mentioned that

she lived "in the midst of an Amish community.                                      They're my

neighbors" and "sexual assault of sisters is not something that

       6   Id., ¶3.

                                               8
                                                        No.   2020AP29-CR.rgb


is accepted."      Neither Whitaker nor the State suggests the Amish

religion tolerates either child sexual assault or the failure to

protect children from it.       Whitaker was sentenced based on his

conduct, not because he happened to be Amish when he sexually

assaulted    his   sisters.    The       circuit   court's    sentence   was

designed to deter others from committing child sexual assaults

or from facilitating such crimes by their silence or inaction—

whether Amish or atheist.      There is nothing improper about such

a sentencing objective.

    ¶50     For the foregoing reasons, I concur.




                                     9
                                                          No.    2020AP29-CR.bh


      ¶51   BRIAN   HAGEDORN,    J.       (concurring).    The    analytical

framework utilized in sentencing cases like this one deserves a

closer look.     Nevertheless, I join the majority opinion because

it   correctly   applies   our   precedent      and   reaches    the   correct

outcome.




                                      1
    No.   2020AP29-CR.bh




1